DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s amendment filed November 17, 2020. Claims 1-4, 6, 7, 9-11, and 14- 19 are still pending in the present application. This Action is made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 6, 7, 9, 10, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Watfa et al. (US 2020/0228948, hereinafter Watfa) in view of Zhao et al. (US 2015/0215903, hereinafter Zhao).
Regarding claim 1,  Watfa teaches a method for acquiring ranging information by a user equipment (UE) in a wireless communication system supporting device to device (D2D) communication, the method comprising: 
receiving, from a road side unit (RSU), a ranging signal including position information of the RSU (the road side unit may send a transmission of information associated with the road side unit. The transmission may be sent over a channel to one or more vehicles, such that the road side unit is selectable by the one or more vehicles based on the information associated with the road side unit. The information associated with the road side unit may include at least one of a location of the road side unit, a coverage area associated with the road side unit, or one or more services obtainable via the road side unit – par [0005]); 
transmitting a feedback signal to the RSU based on the ranging signal ( At 12, in accordance with the illustrated example, the vehicle moves under the coverage of a new RSU, for instance from RSU 2 to RSU 1 – par [0177]. It is understood upon moving to RSU 1, the vehicle receives the message about 
receiving a response signal from the RSU, the response signal including distance information between the RSU and the UE  (the RSRC sends a proximity alert notification to the vehicle to inform it that the vehicle and the pedestrian are in proximity of each other – par [0178]).
{wherein the feedback signal is transmitted in a resource region determined based on a reception strength of the ranging signal among a plurality of resource region divided according to signal strength}
Watfa fails to teach wherein the feedback signal is transmitted in a resource region determined based on a reception strength of the ranging signal among a plurality of resource region divided according to signal strength.
However, Zhao teaches wherein the feedback signal is transmitted in a resource region determined based on a reception strength of the ranging signal among a plurality of resource region divided according to signal strength (The processor may determine that selection of the resource pool from the plurality of resource pools is based on reference signal receive power (RSRP). The processor may receive a RSRP threshold associated with at least one resource pool from the plurality of resource pools. The processor may determine a RSRP measurement of a base station. The processor may compare the RSRP measurement of the base station with the RSRP threshold associated with the at least one resource pool. The processor may select the at least one resource pool to send the information via device-to-device transmission when the RSRP measurement of the base station is above the RSRP threshold. The processor may send the information using the at least one resource pool when the at least one resource pool is selected to send the information – par [0016]).

Regarding claim 6,  Watfa in view of Zhao teaches claim 1 but Watfa fails to teach wherein the plurality of resource regions is configured differently per RSU of a plurality of RSUs, the plurality of RSUs including RSU.
However Zhao teaches wherein the plurality of resource regions is configured differently per RSU of a plurality of RSUs, the plurality of RSUs including RSU  (The eNB may reconfigure the resource pool it uses – par [0206]. The eNB may configure and/or indicate the WTRU with the set of resources. For example, the eNB may indicate to the WTRU that the first resource pool 1008 is associated with a first range of RSRP values and the second resource pool 1010 is associated with a second range of RSRP values. The eNB may indicate the resource pool(s), RSRP range(s) and/or RSRP threshold(s) via radio resource control (RRC) signaling. For example, the eNB may send a configuration to the WTRU. The configuration may identify the resource pool(s), RSRP range(s) and/or RSRP threshold(s) – par [0272]. The resource pool/RSRP values are provided to WTRU by the serving eNB, therefore, it is understood such information is configured according to each eNB individually).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Zhao in Watfa to facilitate managing interference.
Regarding claim 7,  Watfa in view of Zhao teaches claim 5 but Watfa fails to teach wherein information on the plurality of resource regions corresponding to the RSU is previously signaled by a network to the UE through a physical layer signal or a higher layer signal. 
However Zhao teaches wherein the resource information and the parameter information are previously signaled by a network to the UE through a physical layer signal or a higher layer signal  (If 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Zhao in Watfa to facilitate managing interference.
Regarding claim 9,  Watfa in view of Uchiyama teaches claim 1 but Watfa fails to teach 
wherein the feedback signal is transmitted from the determined resource region only when the reception strength of the ranging signal is equal to or greater than a predetermined threshold value.
However Zhao teaches wherein the feedback signal is transmitted from the determined resource region only when the reception strength of the ranging signal is equal to or greater than a predetermined threshold value  (processor may select the at least one resource pool to send the information via device-to-device transmission when the RSRP measurement of the base station is above the RSRP threshold – par [0016]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Zhao in Watfa to facilitate managing interference.
Regarding claim 10,  Watfa in view of Uchiyama teaches claim 1 but Watfa fails to teach wherein the feedback signal is transmitted in at least one resource element within the determined resource region  the at least one resource element determined based on an ID of the UE. 
However Zhao teaches wherein the feedback signal is transmitted in at least one resource element within the determined resource region  the at least one resource element determined based on an ID of the UE (The WTRU may select the resource (e.g., subframe(s), PRB(s), etc.) using a (e.g., predefined) randomization function, for example, which may be initialized by a WTRU-specific value. This may ensure that no two WTRUs select the same set of resources over time. The WTRU may be WTRU -ID and/or part of a WTRU -ID – par [0319]). 
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Zhao in Watfa to facilitate managing interference.
Regarding claim 15,  Watfa in view of Zhao teaches claim 1 but Watfa fails to teach wherein a sequence index or sequence ID of the feedback signal is determined based on the reception strength of the ranging signal. 
However, Zhao teaches wherein a sequence index or sequence ID of the feedback signal is determined based on the reception strength of the ranging signal (The processor may determine that selection of the resource pool from the plurality of resource pools is based on reference signal receive power (RSRP) - par [0016]. The WTRU may identify one or more of the resources used for transmission using indices –par [0108])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Zhao in Watfa to facilitate managing interference.
Regarding claim 18, Watfa teaches a UE (Vehicle - FIG. 19) for acquiring ranging information in a wireless communication system supporting device to device (D2D) communication (FIG> 19), the UE comprising: 
a transceiver; and a processor (FIG. 31C)
receiving, from a road side unit ( RSU), a ranging signal including position information of the RSU by controlling the transceiver (the road side unit may send a transmission of information associated with the road side unit. The transmission may be sent over a channel to one or more vehicles, such that the road side unit is selectable by the one or more vehicles based on the information at least one of a location of the road side unit, a coverage area associated with the road side unit, or one or more services obtainable via the road side unit – par [0005]),  
transmitting a feedback signal to the RSU based on the ranging signal, and  ( At 12, in accordance with the illustrated example, the vehicle moves under the coverage of a new RSU, for instance from RSU 2 to RSU 1 – par [0177]. It is understood upon moving to RSU 1, the vehicle receives the message about RSU 1 and selects the RSU 1 as cited in par [0005] above. The vehicle starts transmitting ND messages and includes the service ID. It uses the configurations received from the RSRC, or local configurations, to set the L2 addresses, IP addresses, etc, accordingly. For example, the ND may be sent unicast to the RSU using a the configured L2 address of the RSU – par [0178), 
receiving a response signal from the RSU, the response signal including distance information between the RSU and the UE  (the RSRC sends a proximity alert notification to the vehicle to inform it that the vehicle and the pedestrian are in proximity of each other – par [0178]).
{wherein the feedback signal is transmitted in a resource region determined based on a reception strength of the ranging signal among a plurality of resource region divided according to signal strength.}
Watfa fails to teach wherein the feedback signal is transmitted in a resource region determined based on a reception strength of the ranging signal among a plurality of resource region divided according to signal strength.
However, Zhao teaches wherein the feedback signal is transmitted in a resource region determined based on a reception strength of the ranging signal among a plurality of resource region divided according to signal strength (The processor may determine that selection of the resource pool from the plurality of resource pools is based on reference signal receive power (RSRP). The processor may receive a RSRP threshold associated with at least one resource pool from the plurality of resource 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Zhao in Watfa to facilitate managing interference.
Regarding claim 19,Watfa in view of Zhao teaches claim 18 but fails to teach wherein the processor is configured to receive a user input to switch the drive mode from an autonomous mode to a manual mode, or to switch from a manual mode to an autonomous mode.
However, this the Examiner submits that this feature is well known in the art.  For example, Tesla has produced vehicles that include self-driving feature that can be activated by a driver.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features wherein the processor is configured to receive a user input to switch the drive mode from an autonomous mode to a manual mode, or to switch from a manual mode to an autonomous mode in Watfa for user convenience.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Watfa in view of Zhao further in view of Uchiyama (US 2018/0302768)
Regarding claim 2,  Watfa in view of Zhao teaches claim 1, but Watfa fails to teaches wherein the response signal further includes sequence information and resource information related to feedback signal
wherein the response signal further includes sequence information and resource information related to feedback signal (the UE 10 performs measurement (step S101) and determination (step S102) and notifies the network device of information indicating the determination result (step S103). Subsequently, the network device performs control (step S104) and notifies the UE 10 of activation notification indicating activation and communication parameters. – par [0145]. The communication parameters may include band information, multiplexing information and so on used for communication – par [0132]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Uchiyama in Watfa for coordinated communications between devices thereby reducing interference.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Watfa in view of Zhao further in view of Davydov et al. (US 2016/0227485, hereinafter Davydov).
Regarding claim 14,  Watfa in view of Zhao teaches claim 1 but Watfa fails to teach wherein a transmission power of the feedback signal is determined based on reception strength of the ranging signal. 
However, Davydov teaches wherein a transmission power of the feedback signal is determined based on reception strength of the ranging signal (FIG. 3, steps 330, 335, 340, par [0035], [0036]). 
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Davydov in Watfa to reduce interference (par [0003]).




Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Watfa in view of Zhao and further in view of Kudekar et al (US 2016/0249316, hereinafter Kudekar).
Regarding claim 16,  Watfa in view of Zhao teaches claim 1 but fails to teach wherein the feedback signal includes at least one of information on a reception time of the ranging signal or a phase difference between tones of the ranging signals.
However, Kudekar teaches wherein the feedback signal includes at least one of information on a reception time of the ranging signal or a phase difference between tones of the ranging signals (par 0057])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Kudekar in Watfa to provide a more accurate range estimate.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Watfa in view of Zhao and further in view of Kilpatrick et al. (US  2015/0036598).
Regarding claim 17, Watfa in view of Zhao teaches claim 1 but fails to teach wherein the UE retransmits the feedback signal by changing the determined resource region or a transmission power if the response signal is not received. 
However, Kilpatrick teaches wherein the UE retransmits the feedback signal by changing the determined resource region or a transmission power if the response signal is not received (par [0187]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Kilpatrick in Watfa to ensure a transmission is received by a base station.


Allowable Subject Matter
Claims 4 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901.  The examiner can normally be reached on M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUOC THAI N VU/Primary Examiner, Art Unit 2642